

115 HJ 77 IH: Providing for congressional disapproval under chapter 8 of title 5, United States Code, of the rule submitted by the Army Corps of Engineers relating to the Apalachicola-Chattahoochee-Flint River Basin Water Control Master Manual.
U.S. House of Representatives
2017-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA115th CONGRESS1st SessionH. J. RES. 77IN THE HOUSE OF REPRESENTATIVESFebruary 16, 2017Mr. Dunn (for himself, Mr. Gaetz, Mr. DeSantis, Mr. Francis Rooney of Florida, Mr. Ross, Mr. Bilirakis, Mr. Mast, Mr. Posey, Mr. Rutherford, Mr. Curbelo of Florida, Mr. Lawson of Florida, Mr. Diaz-Balart, and Mr. Buchanan) submitted the following joint resolution; which was referred to the Committee on Transportation and InfrastructureJOINT RESOLUTIONProviding for congressional disapproval under chapter 8 of title 5, United States Code, of the rule
			 submitted by the Army Corps of Engineers relating to the
			 Apalachicola-Chattahoochee-Flint River Basin Water Control Master Manual.
	
 That Congress disapproves the rule submitted by the Army Corps of Engineers relating to the Update of the Water Control Manual for the Apalachicola-Chattahoochee-Flint River Basin in Alabama, Florida, and Georgia and a Water Supply Storage Assessment (published December 2016), and such rule shall have no force or effect.
		